Title: To James Madison from William Bentley, 8 June 1814
From: Bentley, William
To: Madison, James


        
          Sir
          Salem. June 8 1814
        
        Your indulgence to me has led to many intrusion, which your goodness must forgive. I am now at the post office with the British Agent to obtain if possible the exchange of my good friend Capt John Crowninshield, of the Diomede, for Capt Bass of the Liverpool Packet, now at Portsmouth. I never made a plea in such circumstances, or on a more urgent occasion. If

Sir, your kind concurrence can be obtained, it will relieve one of the best of men, & the Agent assures me that every thing will be done in Halifax. Sir with the unchanged affection I have ever expressed your devoted Servant,
        
          William Bentley.
        
      